Citation Nr: 0209529	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  The veteran is service-connected for bilateral flat feet, 
rated at 50 percent disabling.

2.  The veteran's service-connected bilateral flat feet do 
not preclude him from securing or following substantially 
gainful employment.


CONCLUSION OF LAW

A total rating based on individual unemployability due to the 
veteran's service-connected disability is not warranted.  38 
U.S.C.A. § 1155 (West 1991 and 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  38 
U.S.C.A. § 1155 (West 1991 and 2001); 38 C.F.R. §§ 3.340, 
3.341 (2001).  

Under 38 C.F.R. § 4.16(a) (2001), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non- service- connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in this paragraph for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, extra-schedular 
consideration is to be given all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of 38 C.F.R. § 4.16.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b)(2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  Id.  "A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment."  
Id.  Moreover, it must be noted that the veteran's advancing 
age and non-service-connected disabilities may not be 
considered in determining individual unemployability.  See 38 
C.F.R. §§ 3.341(a), 4.19 (2001);  Van Hoose, 4 Vet. App. at 
363; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  In 
determining whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2001).  
Furthermore, the Board must consider the effects of the 
veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, (1992).

A total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. § 3.340(a) 
(2001).

Evidence

The report from a July 1996 examination of the veteran's feet 
shows objective findings of standing upright and weight-
bearing on both feet, there was mild to moderate flattening 
of the longitudinal arches and mild valgus position of both 
heels.  The examiner also noted unusual atrophy of the small 
foot muscles bilaterally, weakness of the small muscles of 
the feet in that the veteran was unable to sustain heel or 
toe walking and had poor balance, minimal hallux valgus 
bilaterally.  The veteran's gait was noted as not remarkable.  
The examiner noted a plantar fibroma palpable on the medial 
side of the plantar fascia, left foot close to the first 
metatarsal head.  Also, the examiner noted that the veteran 
had plastic dressing covering a small defect over the left 
5th toe where podiatry had probably removed a small clavus.  
Examination revealed the Achilles reflexes were missing.  
There was plantar hypothesia with considerable decline of 
both the sensory qualities.  The veteran's toes were 
practically numb and the veteran had lost vibratory 
sensitivity.  With regard to the veteran's feet, the examiner 
provided a diagnoses of mild to moderate bilateral calcaneal 
valgus deformity and a left foot plantar fibroma.  

A report from E.G. Fisch, D.P.M. dated September 1996, states 
that x-rays show that the veteran has a substantial flat foot 
problem (Pes Planus) and has substantial bony change 
(spurring) on the top of each foot overlying the arch area.  
Exostosis (spur formation) underlying the cornified tissue 
was noted in the veteran's symptomatic left 5th toe and that 
some surgery was performed on this digit in the past.  A firm 
mass (fibromatosis) was noted in the sensitive area 
underneath the ball of the right foot, just behind the big 
toe joint.  Both the left 5th toe and sensitive area 
underneath the ball of the right foot have been responsive to 
physical therapy.  Dr. Frisch also stated that with further 
treatment, the fibromatosis should resolve.  However, the 
surgery may be necessary to resolve the problem with his left 
5th toe.  Dr. Fisch opined that the veteran's balance problem 
would be difficult to control since he has not been 
responsive or comfortable with flexible casting and shoe 
padding.  He continued that as a result it will be very 
difficult for the veteran to stand and walk to any 
significant degree.  Dr. Frisch recommended that the veteran 
not enter into any type of activity that overloads either 
foot or causes pain or distress.  

The report from an October 1997 VA examination indicates that 
the veteran provided a history of having flat feet all his 
life with trouble walking and pain in the feet occurring 
within the past two years.  The veteran reported having 
undergone surgery on his left foot six months prior, which he 
stated did not relieve any symptoms to any great extent.  The 
examiner provided diagnoses of bilateral flat feet, post-
operative surgical procedure on the sole of the left foot, 
lumbar disc disease - postoperative lumbar disc surgery with 
lumbar laminectomy, chronic pulmonary emphysema, history of 
hemorrhoidectomy, two myocardial infarctions by history, 
ureteral calculus passed without recurrence, refractile 
error.  The examiner stated that the veteran's service 
connected flat feet modestly contribute to his overall 
disability and that the major effects that have caused him to 
be unemployable are pulmonary emphysema, arteriosclerotic 
heart disease, lumbar disc disease, post operative lumbar 
laminectomy, scoliosis of the lumbar spine and rather marked 
cachexia.

Outpatient treatment reports from Central Texas VA Health 
Care System dated December 1997 to May 1999 show treatment in 
April 1999 stating the veteran had long narrow feet with 
prominence of the navicular bones  No calf atrophy was noted 
on the left but both calves were noted to be small.  The 
veteran had good heel and toe walking with some possible 
weakness of the left gastrocs.  The rest of the reports show 
treatment for his other disabilities, but do not indicate 
that the veteran received treatment for his bilateral flat 
feet.  The veteran was provided with diagnoses of  bilateral 
pes planus and weakness left peroneal musculature probably 
related to the spine. 

A report from a June 1999 VA examination shows the veteran 
reported that he stopped working one year prior and 
attributed his unemployment to residuals of his postoperative 
laminectomy, emphysema, hemorrhoids, myocardial infarction 
and most particularly his bilateral flat feet.  The veteran 
reported complaints of foot pain 24 hours a day, that he can 
walk more than a city block but his feet are still painful.  
The veteran uses a cane and an electric wheelchair due to his 
back problems.  He has undergone surgery on his 5th toe 
twice.  The veteran walks with straight progression and no 
evidence of limp.  There are no limitations as far as walking 
or standing that are apparent.  As far as performance of 
supination, pronation, and rising on toes and heels, the 
veteran is able to do this independently.  There is no type 
of deformity.  There is tenderness on palpation at the 
attachment of the long muscles into the feet.  He presents 
with flexible pes planus that is correctable by both active 
and passive motion.  The examiner stated that while it is 
true that his foot condition adds to his overall disability 
it is not the only condition, which contributes to his 
ability to work.  The examiner stated that the veteran's back 
problems, his emphysema, and the fact that he has had three 
myocardial infarctions probably contribute more heavily to 
his unemployability than his feet.

VA treatment records from September 2000 to February 2002 
shows the veteran has been treated extensively for various 
non-service connected disabilities and other medical 
conditions.  There is no indication that the veteran has 
received ongoing treatment of his pes planus.

Analysis

The Board has considered all the evidence of record, 
including the veteran's lay statements and the medical 
evidence and finds that the preponderance of the evidence is 
against the claim for TDIU.  The veteran's service-connected 
bilateral flat foot disability does not meet the schedular 
requirements for entitlement to individual unemployability.  
Moreover, the evidence of record does not show that the 
veteran's service-connected disability is the cause of his 
unemployability.

Individual unemployability may be granted where there is one 
disability evaluated as 60 percent disabling or two or more 
disabilities one of which is 40 percent with a combined 
evaluation of 70 percent or more.  38 C.F.R. § 4.16.  The 
veteran's service-connected bilateral flat foot disability is 
his only service-connected disability and is evaluated as 
50 percent disabling; which is the maximum schedular 
evaluation for said condition.  Therefore, he does not meet 
the threshold required to support a finding under 38 C.F.R. 
§ 4.16(a).

The percentage standards assigned to a service-connected 
disability may be set aside only in exceptional cases where 
there is an unusual factor of disability rendering the 
veteran unable to secure or follow a substantially gainful 
occupation.  In which case, the matter would be submitted to 
the Director of the Compensation and Pension Services for 
extra-schedular consideration.  An extraschedular evaluation 
was considered.  However, there are no exceptional or unusual 
factors or circumstances associated with the veteran's 
service-connected disability such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The evidence of record does not indicate that the 
veteran has shown any evidence that would require that this 
case be submitted for extra-schedular consideration.  The 
veteran last worked as a self-employed barber in 1995.  Also, 
recent VA treatment records show that any hospitalizations 
have been attributed to other nonservice-connected 
disabilities.

Entitlement to individual unemployability is denied because 
the Board does not find that the claimant is unable to secure 
or follow a substantially gainful occupation because of his 
service-connected disability.  The veteran contends that his 
bilateral flat feet are the sole cause of his unemployability 
and not his other nonservice-connected disabilities, however, 
the Board finds that the preponderance of the evidence 
indicates that the veteran has not been unable to secure or 
follow a substantially gainful occupation as a result of his 
nonservice-connected disabilities.

Although Dr. Frisch stated that it would be very difficult 
for the veteran to stand and walk to any significant degree 
and recommended that the veteran not enter into any type of 
activity that overloads either foot and causes pain or 
distress, the Board notes that Dr. Frisch did not determine 
that the veteran was unable to engage in a substantially 
gainful employment.  Therefore, the Board is most persuaded 
by the reports from the veteran's VA examinations because 
unlike Dr. Frisch they address the issue of unemployability 
based upon all the veteran's disabilities.  Though the 
examiner from the veteran's October 1997 VA examination 
stated that the veteran's service connected flat feet 
contribute to his overall disability to a limited extent, he 
cited the veteran's pulmonary emphysema, arteriosclerotic 
heart disease, lumbar disc disease, post-operative lumbar 
laminectomy, scoliosis of the lumbar spine and cachexia as 
the major effects that have caused him to be unemployable.  
Moreover, the examiner from the veteran's June 1999 VA 
examination opined that the veteran's back problems, 
emphysema and the history of three myocardial infarctions 
probably contribute more heavily to his unemployability than 
his feet.  The veteran has also asserted that he is 
unemployable.  In fact, during the 1999 VA examinations, he 
stated that his flat feet prevented him from obtaining and 
maintaining employment because he is unable to stand or walk 
for extended periods of time.  The veteran's statements are 
evidence.  However, the Board concludes that the opinions of 
trained medical professionals are more probative of the 
degree of the veteran's impairment than his own lay opinion.  
Specifically, the June 1999 examiner recorded the veteran's 
complaints including his assertion that the disability that 
primarily keeps him from working is his feet.  However, the 
examiner rejected the veteran's assertion when he concluded 
that the veteran's other conditions contribute more heavily 
to his unemployability than his foot problems.  The evidence 
establishes that pes planus does not render the veteran 
unable to secure or follow a substantially gainful 
employment.

Accordingly, a total rating for compensation based on 
individual unemployability is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp 2001).  The Board finds that the February 1998 rating 
decision, August 1998 statement of the Case, and January 2001 
and April 24, 2002 supplemental statement of the case 
specifically satisfy the requirements of 38 U.S.C.A. § 5103 
of the new statute in that they clearly notify the veteran of 
the pertinent laws and regulations and evidence necessary to 
substantiate his TDIU claim.  The above decision and the 
documents released by VA inform the veteran of what VA would 
(did) obtain. Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  
See Quartuccio v. Principi, __ Vet.App. __, __ No. 01-997, 
slip op. At 6-7 (June 19, 2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  The RO has made reasonable 
efforts to obtain all pertinent medical records.  Namely, 
service records, VA medical records, and private medical 
records are associated with the veteran's claims file.  
Additionally, the veteran has been afforded VA examinations 
in July 1996, October 1997 and May 1999.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.



ORDER

A total rating for compensation based upon individual 
unemployability is denied.




		
	
H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub.  L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

